                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    April 14, 2020

BY ECF & EMAIL
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Gerard Scparta, S1 18 Cr. 578 (AJN)

Dear Judge Nathan:

       The Government writes to notify the Court that, a short time ago, FCI Butner staff
informed the Government that the defendant Gerard Scparta has been approved for home
confinement, and is scheduled to transfer to home confinement on April 30, 2020, after
completion of a 14-day quarantine period.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney


                                             By:
                                                    Sagar K. Ravi
                                                    Assistant United States Attorney
                                                    (212) 637-2195


cc:    Joseph Mure, Jr., counsel for defendant Gerard Scparta
